Title: To Thomas Jefferson from Josiah Smith, 7 June 1802
From: Smith, Josiah
To: Jefferson, Thomas


            Honrd & Dear SirPembroke in the County of Plymouth Massachusettsthe 7th of June 1802
            Since my Return to Massachusetts from Washington I have Conversed with a Considerable Number of Republicans in Boston Salem & other Parts of Massachusetts who are of Opinion that the officers of Government Collecting the Import Duties are the more Violent in their Opposition to the General Government & that they are More Dareing & Insolent on account of the Moderation & Lenety Shewn unto them & also by reason of the number of People Imployed by them they do affect the Elections of Massachusetts to a Considerable Degree Employing those Printers who are Continually Publishing Matters & things against the Conduct of the General Government & Influencing all whome they Imploy in all our Elections & being Informed that an attempt will be made to Remove the Collector for the Port of Plymouth in this State I would Beg Leave to Recomend Henry Warren as a Suitable Person to Fill that office a Son of your Old & Esteemed Friend General James Warren who for a Number of years Past have been Persecuted for their Political Principals a Singular Instance Lately hapened at our Late Election he had for a Considerable Number of years officiated as Clerk of our House of Representatives with applause but for his open Manly aprobation of the Measures of the Present Administration an attempt was made to Displace him & he obtained by one Vote only the Emolument which is about 1200 Dollars annually will be a releif to the Family of your Friends
            I am Sir with affection & Esteem your most obedient Humble Servt
            Josiah Smith
          